Citation Nr: 1828177	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-39 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disorder, claimed as ischemic heart disease, including as due to herbicide (Agent Orange) exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1966 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the RO in Indianapolis, Indiana.  In October 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran experienced and was treated for chest pains during service. 

2.  The Veteran is currently diagnosed with the heart disorder of supraventricular tachycardia, formerly known as paroxysmal atrial tachycardia.

3.  Symptoms of the currently diagnosed heart disorder of supraventricular tachycardia, formerly known as paroxysmal atrial tachycardia, have been continuous since service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a heart disorder of supraventricular tachycardia, formerly known as paroxysmal atrial tachycardia, have been met.  38 U.S.C. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision grants service connection for a heart disorder, which is a complete grant as to the issue.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Heart Disorder 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  

The heart disorder of supraventricular tachycardia (formerly known as paroxysmal atrial tachycardia) (as a cardiovascular-renal disease) constitutes a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 
10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

While the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, the Board finds that the weight of the evidence is against a finding that the Veteran is currently diagnosed with the claimed ischemic heart disease (a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e)).  To date, no examiner, VA or private, has diagnosed ischemic heart disease.  As such, presumptive service connection based on exposure to certain herbicide agents will not be further discussed.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Next, as the Board is granting presumptive service connection for supraventricular tachycardia (formerly known as paroxysmal atrial tachycardia) as a "chronic disease" based on continuity of symptomatology (adjudicated below) since service under 38 C.F.R. § 3.303(b), the theories of direct service connection (38 C.F.R. 
§ 3.303(d)) or for a heart disability manifesting to a compensable degree within one year of service (38 C.F.R. §§ 3.307, 3.309) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue; therefore, the other theories of service connection will not be further discussed.  See 38 U.S.C. § 7104 (stating that the Board decides questions of law or fact).

The Veteran contends generally that a heart disability is related to active service.  At the October 2015 Board hearing, the Veteran testified to chest pains beginning during service that have been continuous since service separation.  The Veteran also testified to seeking post-service private medical treatment for a heart disability, to include chest pains.  See October 2015 Board hearing transcript.  

Initially, the Board finds the Veteran has a current disability of supraventricular tachycardia, formerly known as paroxysmal atrial tachycardia.  See October 2011 VA examination report.  

Next, the Veteran has credibly reported in-service chest pains.  Service treatment records reflect that the Veteran sought treatment for chest pains and the November 1968 report of medical history reflects the Veteran endorsed pain or pressure in chest.  Further, the November 1968 service separation report reflects that the service examiner specifically assessed a history of chest pains, beginning in February 1968 during service.  The evidence of record also reflects that the Veteran has consistently attributed the heart disability diagnosis to in-service chest pains, and the Veteran is competent to report chest pains in service.  

The Board further finds that, after a review of all the lay and medical evidence of record, the evidence is at least in equipoise on the question of whether symptoms of a heart disability have been continuous since service.  Although the Veteran was not specifically diagnosed with heart disability in active service, such is not required.  

An April 2011 statement reflects the Veteran wrote that symptoms of heart disorder, to include chest pains, began in 1968 during service in Vietnam.  The October 2011 VA examination report reflects that the Veteran reported a heart disability beginning during service that has been continuous since service separation, and numerous post-service VA treatment record reflect treatment for chest pains.  The November 2014 substantive appeal reflects the Veteran wrote that he had experienced a heart disability since service.  Further, the October 2015 Board hearing transcript reflects that the Veteran testified to chest pains beginning during service that have been continuous since service separation.  See October 2015 Board hearing transcript.  

The Veteran has asserted, at the October 2015 Board hearing and elsewhere, that symptoms of a heart disability originated during active service and have continued to the present.  The Veteran's statements are competent, credible and probative.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on "continuous" post-service symptoms of supraventricular tachycardia (formerly known as paroxysmal atrial tachycardia), presumptive service connection for a heart disability is warranted as a chronic disease under 38 C.F.R. 
§ 3.303(b).  As the criteria for presumptive service connection for supraventricular tachycardia (formerly known as paroxysmal atrial tachycardia) based on continuous post-service symptoms (38 C.F.R. § 3.303(b)) have been met, with the service connection benefit being granted, all other service connection theories are moot.  


ORDER

Service connection for supraventricular tachycardia, formerly known as paroxysmal atrial tachycardia, is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


